


110 HR 1492 IH: Innovations for our Nation’s Vital

U.S. House of Representatives
2007-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1492
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2007
			Mr. Honda introduced
			 the following bill; which was referred to the
			 Committee on Science and
			 Technology, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the establishment at the National Science
		  Foundation of a program to promote and assist the teaching of inventiveness and
		  innovation.
	
	
		1.Short titleThis Act may be cited as the
			 Innovations for our Nation’s Vital
			 Educational Needs for Technology Act.
		2.FindingsThe Congress finds the following:
			(1)Invention, the wellspring of innovation, is
			 the basic source of the economic wellbeing and quality of life enjoyed in the
			 developed world today.
			(2)There have been
			 enormous differences in the capabilities of different societies to invent, to
			 carry the inventions into practice, and to adopt the inventions of other
			 societies, and maintaining those capabilities will be key for the future
			 wellbeing of the United States.
			(3)Federal support of
			 individual investigators doing basic research has been effective in leading to
			 scientific discovery, but less effective in enabling those investigators to
			 turn those discoveries into invention.
			(4)The process of
			 invention and the traits of the inventive mind can be enhanced by education and
			 fostered by appropriate societal support.
			(5)In formal
			 education, every student deserves the opportunity to learn more about the
			 nature of invention and to acquire some simple basic skills and generative
			 attitudes.
			3.Inventiveness
			 curriculum materials
			(a)Establishment of
			 programThe National Science
			 Foundation shall establish a competitive grant program, with the goal of
			 developing, and making available for use at the elementary, secondary, and
			 undergraduate levels within 2 years after the date of enactment of this Act,
			 curriculum tools that will help foster inventiveness.
			(b)MaterialsThe curriculum materials developed under
			 the program established under this section shall—
				(1)leverage existing
			 knowledge on how the inventive mind works on behalf of a more inventive society
			 to address key challenges of today’s world, through—
					(A)emphasizing
			 adventure, excitement, and mystery as much as the analytical and technical side
			 of invention;
					(B)encouraging
			 inventive thinking that crosses boundaries of convention, expectation, and
			 disciplines; and
					(C)anticipating that
			 there will be unanticipated consequences of invention, an enduring lesson from
			 history;
					(2)strengthen those
			 aspects of the education process that enhance creativity in general, and
			 technological inventiveness in particular, including—
					(A)open-ended,
			 problem solving assignments;
					(B)historical study
			 of the social and political implications of inventions and new
			 technologies;
					(C)universities
			 seeking research projects and external collaborations, and policies that
			 promote inventive creativity of students and faculty;
					(D)appropriate
			 supporting infrastructure, which should be fostered to enable teachers to
			 utilize new teaching methods and materials; and
					(E)hands-on
			 activities, visual thinking experiences, historical case studies, and
			 how things work exercises for all students, not just engineering
			 or science majors; and
					(3)initiate,
			 strengthen, and expand initiatives to involve young people directly in the
			 invention process, including—
					(A)efforts to support
			 teams in high schools and colleges that work collaboratively with the private
			 or local government sectors to invent useful products or processes;
					(B)realistic,
			 open-ended, design-oriented activities, which can be included in university
			 engineering courses, with the primary goal of teaching the important principles
			 of a field in ways that will promote inventive creativity in the application of
			 these principles;
					(C)a network of
			 community centers, invention homes, or free
			 workshops that would provide access to the tools, materials, and
			 flexible space so important to invention, to be based in schools, museums, or
			 other locations;
					(D)workshops that
			 would allow teachers to learn by experience how to effectively lead a
			 project-based classroom; and
					(E)networks of
			 innovators and social entrepreneurs both domestically and
			 internationally.
					(c)DisseminationThe
			 National Science Foundation shall develop and implement measures, including
			 workshops, for the dissemination of curriculum tools developed under this
			 section.
			4.Inventiveness
			 public awareness campaignNot
			 later than 1 year after the date of enactment of this Act, the National Science
			 Foundation shall implement a public awareness and outreach campaign relating to
			 invention and inventiveness. The public awareness and outreach campaign
			 shall—
			(1)foster public
			 events, including competitions, public displays, traveling exhibitions, and
			 other ways to increase the public profile of inventors and inventiveness;
			 and
			(2)establish
			 additional awards and prizes honoring inventors, with the objective of
			 stimulating invention in areas of greatest need, as well as of raising the
			 stature of inventors and invention in the eyes of young people.
			5.Engineering and
			 social science research program on inventionThe National Science Foundation shall
			 establish engineering and social science research programs on the process of
			 invention and the teaching of inventiveness. The research programs
			 shall—
			(1)be aimed at a
			 deeper understanding of the creative mind and creative environment, the
			 measurement of inventiveness, diffusion of teaching of inventive creativity,
			 and rapid learning as part of the crossing of boundaries of convention,
			 expectation, and disciplines that is at the heart of invention;
			(2)include study of
			 the influence of flexible learning environments and role of parents, teachers,
			 mentors, and broader social institutions;
			(3)study the impact on
			 inventive creativity of past major programs of Federal and State support for
			 elementary, secondary, and higher education;
			(4)identify the major
			 societal sectors that have had significant effects on major inventions and
			 innovations of the recent past, and study the role of each such sector, the
			 importance of intersector interactions, and the impact of patent and other
			 relevant law; and
			(5)assess how
			 invention could make a difference to the sustainable development needs of the
			 poorest regions and nations, including research to understand and promote
			 social enterprise, cultivation of creativity on a local level, surveys of key
			 technology gaps, and surveys of available financial resources.
			
